DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
2. The terminal disclaimer filed on 08/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. PAT. No. 10, 306, 136 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3. Examiner note: the allowed claims have same status as the claims presented in the final office action, since no change have been made to the claims.
Allowable Subject Matter
4. Claims [1 and 4-28] are allowed.
5. The following is an examiner’s statement of reasons for allowance: 
Re Claim [1, 13 and 14]  none of the prior art on the record teaches or reasonably discloses: an information processing apparatus comprising: recognize an operation performed by the subject in the captured image, cause an additional image to be added  onto the subject in the captured image in accordance with the detected position of the subject and the operation performed by the subject, and generate a composite image in which the additional image is added onto the subject in the captured image.
Claims [4-12] are allowed due to their direct or indirect dependency on claim 1.
Claims [15-21] are allowed due to their direct or indirect dependency on claim 13.
  Claims [22-28] are allowed due to their direct or indirect dependency on claim 14.



Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698